Two orders, Family Court of the State of New York, New York County (Aileen Schwartz, J.), and order of said court *764(Elrich Eastman, J.), all entered on May 26, 1981, unanimously affirmed, without costs and without disbursements. H Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Sandler, J. P.,'Sullivan, Carro, Fein and Alexander, JJ.